Citation Nr: 1721210	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a fibroblast disorder, to include Dupuytren's disease and Ledderhose disease.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to left ankle and bilateral pes planus disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to March 2010 and from April 2010 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2015.  

Although the Dupuytren's disease issue was developed on appeal as limited to this specific matter, the Veteran's statements may be construed as raising a broader claim for a fibroblast disorder.  As such, the issue listed on the title page as to this matter has accordingly revised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has present fibroblast disorders.  Service treatment records show he was treated for Dupuytren's disease (a fibroblast disorder) during active service.  Although recent VA examinations found no present pathology to warrant a diagnosis of Dupuytren's disease, the Veteran states that his primary problem relates to his feet, which has been related to Ledderhose disease (another fibroblast disorder).  He maintains that his foot problems also had its origin in service as well.  He remarks that VA fixated too much on the Dupuytren diagnosis and overlooked the underlying claim for a fibroblast disorder, to include Dupuytren's disease and Ledderhose disease.  A new VA examination is required to address this question.

  

The focus on the Veteran's claim for service connection for a left knee disorder has been whether it is secondary to left ankle and bilateral pes planus disabilities.  The recent VA examination found the evidence did not demonstrate a chronic left knee disorder in service or that had developed as a result of service or a service-connected disability.  Little rationale was given for this opinion other than noting that the Veteran had a post-service injury to the knee in 2015.  Such is inherently at odds with the evidence of record, which includes the fact that Veteran's claim for left knee disability was filed in 2009.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Another VA medical examination is required for the reasons cited above.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion on the following:

a. Identify any fibroblast disorder (including but not limited to Dupuytren's disease and Ledderhose disease) and/or left knee disorder that presently exists or that has existed during the appeal period.

b. For any identified disorder is it as likely as not that it had its onset in service, or
c. was manifest within one year of discharge from active service, or

d. is otherwise etiologically related to service, or

e. was either incurred or aggravated as a result of a service-connected disability.

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


